DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The present application claims benefit to U.S. provisional application 62/888,822, filed on 08/19/2019.

Claim Status
	Claims 1-20 are currently pending and have been examined on their merits.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: Specifically, Figure 4 of the drawings includes reference to character “202”. The description of this figure in paragraph [00060] of the specification does not include reference to this character, therefore it is not clear whether “202” refers to the epitope (defined in [00065] and presented in Figure 3) or some other feature of the invention.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Paragraph [000103](Table 1) of the specification states that the four polymers tested were 5% PEG 3350, 5% PEG 20000, 5% PEG 3350, and 5% PEG 20000. However, Paragraph [000105](Table 2) states that the polymers used were 2.5% PEG 3350, 2.5% PEG 20000, 5% PEG 3350, and 5% PEG 20000. It therefore appears that Table 1 erroneously states that polymers 1 and 2 are 5% w/v in water, rather than 2.5% w/v in water. 
Appropriate correction is required.

Claim Objections
	Claims 1 and 12 are objected to because each claim contains dashes at the beginning of the recited steps. Claims should not contain dashes because they are required to be drafted as complete sentences. For this reason, the dashes within claims 1 and 12 must be removed. 
Claim 11 is objected to because the preamble recites “The method of 10…”. The preamble should be amended to instead recite “The method of claim 10…”. Because it is apparent that applicant intends this claim to depend from the method of claim 10, the claim has been examined as if it properly recited “The method of claim 10…”.
	Claim 20 is objected to because the preamble recites “The method of 19…”. The preamble should be amended to instead recite “The method of claim 19…”. Because it is apparent that applicant intends this claim to depend from the method of claim 19, the claim has been examined as if it properly recited “The method of claim 19…”.
	Appropriated correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	
Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ryan (WO 01/59164 A1).
According to Ryan, it is highly desirable to have methods which permit rapid tissue fixation, excellent morphologic detail, antigen preservation without masking or denaturation, and/or one which results in less RNA and DNA degradation (p. 2, lines 29-32). One chemical agent used for fixation is polyethylene glycol, which generally provides a waxy coating to stop evaporation (p. 4, lines 4-5). 
To address shortcomings of known preservation methods, Ryan provides a composition and method for preserving a specimen for serial or archival diagnostic examinations (abstract; p. 1, lines 7-9). The fixative medium permits effective adhesion to specimen mounting surfaces such as glass slide surfaces and offers rapid cell or tissue penetration, minimal specimen shrinkage, protein preservation, antigen preservation, morphology preservation, stain permeability, lysis of pathogens, or the like (p. 5, lines 17-21)
Regarding claims 1, Ryan teaches a method of preparing a cervical sample comprising spraying slides smeared with cervical samples with the fixative composition (corresponding to “applying a protecting reagent onto a sectioned sample that is in contact with a microscope slide”) and allowing the composition to dry (corresponding to “drying the protecting reagent”) prior to performing an immunocytochemistry procedure (corresponding to “performing target retrieval on the sectioned sample”)(Example 1; p. 14). The position that “immunocytochemistry procedure” is synonymous with “target retrieval” is supported by applicant’s specification which states that immunocytochemistry is one of three staining targets ([00059]; the others being immunohistochemistry and in situ hybridization).
Regarding claims 4-5 and 7, Ryan teaches that the liquid medium which is applied to the slide optionally includes a second agent for coating the specimen and “protecting” it, and the second agent can be a glycol such as polyethylene glycol (i.e. a water-soluble wax; Specification; [0054]), a polyol such as polypropylene glycol or polyvinylpyrrolidone (i.e. a water-soluble polymer; Id.). This teaching supports the position that Ryan’s “fixative composition” is synonymous with applicant’s “protecting reagent”.
Regarding claim 6, Ryan teaches that the composition comprises a first fixative dispersed in a liquid medium. Ryan describes the first fixative as preferably diazolidinyl urea (DU) and water (p. 13, lines 19-22). As discussed above, Ryan teaches that the liquid medium optionally includes an agent to coat and protect the specimen and the second agent can be polyvinylpyrrolidone. Therefore, it is considered that Ryan teaches embodiments wherein the protecting reagent is a water-soluble polymer dissolved in water. With respect to the composition being “dissolved”, Ryan teaches that the fixative is “dispersed (e.g. dissolved) or otherwise suspended in a liquid medium to form a liquid composition such that the overall liquid composition exhibits a viscosity that permits it to be applied to a substrate along with a biological specimen so that the liquid composition forms a thin film that fixes the biological specimen and maintains it static” (p. 8, lines 16-21). It would be particularly advantageous for the polyvinylpyrrolidone (i.e. a water-soluble polymer) to be dissolved in the water of the first fixative so that it “permits it to be applied to a substrate along with a biological specimen” (Id.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-7, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (WO 01/59164 A1).
The teachings of Ryan are set forth above and applied herein. Ryan is found to anticipate claims 1 and 4-7.
Regarding claim 12, as discussed above, Ryan teaches the steps of the method of claim 1. Ryan differs from the instant claim because Ryan does not specifically teach the target retrieval step prior to applying the protecting reagent and drying the protecting reagent. Therefore, the question is whether it would have been obvious to have modified the methods taught by Ryan to involve protection of the sectioned sample after testing said sample.
Ryan teaches that the sample protection method “affords generally long term record of the specimen, making it attractive for archiving and multiple testing, without the need for obtaining further samples from the test subject” (p. 5, lines 20-24) and can be “archived and suitably re-used for other tests using conventional test methods” (p. 7, lines 3-6). Therefore, it would have been obvious to have rearranged the methods steps taught by Ryan such that the preservation steps (i.e. application of the protecting reagent and drying of the protecting reagent) occur subsequent to the target retrieval step, for example, in order to create a long term record of the specimen for further testing as discussed by Ryan. There would have existed a reasonable expectation of success of making this modification because the protecting reagent is not required for the target retrieval step and protecting the sample after target retrieval would be expected to advantageously “[afford] a long term record of the specimen, making it attractive for archiving and multiple testing, without the need for obtaining further samples from the test subject“ (p. 5, lines 21-24). There is no evidence presented in the specification that the order of the steps is critical to the claimed method of sample protection. This obviousness is based upon the “some teaching, suggestion, or motivation in the prior art that would have led one or ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(G).
Thus, claim 12 is considered to be obvious over Ryan.
Regarding claims 13-14 and 16, Ryan teaches that the liquid medium which is applied to the slide optionally includes a second agent for coating the specimen and “protecting” it, and the second agent can be a glycol such as polyethylene glycol (i.e. a water-soluble wax; Specification; [0054]), polyol such as polypropylene glycol or polyvinylpyrrolidone (i.e. a water-soluble polymer; Id.). This teaching supports the position that Ryan’s “fixative composition” is synonymous with applicant’s “protecting reagent”.
Regarding claim 15, Ryan teaches that the composition comprises a first fixative dispersed in a liquid medium. Ryan describes the first fixative as preferably diazolidinyl urea (DU) and water (p. 13, lines 19-22). As discussed above, Ryan teaches that the liquid medium optionally includes an agent to coat and protect the specimen and the second agent can be polyvinylpyrrolidone. Therefore, it is considered that Ryan teaches embodiments wherein the protecting reagent is a water-soluble polymer dissolved in water. With respect to the composition being “dissolved”, Ryan teaches that the fixative is dispersed (e.g. dissolved) or otherwise suspended in a liquid medium to form a liquid composition such that the overall liquid composition exhibits a viscosity that permits it to be applied to a substrate along with a biological specimen so that the liquid composition forms a thin film that fixes the biological specimen and maintains it static (p. 8, lines 16-21). It would be particularly advantageous for the polyvinylpyrrolidone (i.e. a water-soluble polymer) to be dissolved in the water of the first fixative so that it “permits it to be applied to a substrate along with a biological specimen” (Id.).

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (WO 01/59164 A1) in view of Yamashita (Progress in Histochemistry and Cytochemistry, 2007, Vol. 41, pages 141-200).
The teachings of Ryan are set forth above and applied herein. Ryan is found to anticipate claims 1 and 4-7, while Ryan and Yamashita are found to render claims 1, 4-7, and 12-16 obvious. 
Regarding claim 2, as discussed above, Ryan teaches the method of claim 1. Ryan is different from the instant claim in that it does not specifically teach that the sample was created using paraffin sample preparation. Applicant has not explicitly defined “paraffin sample preparation”, therefore this phrase is interpreted to mean “embedding a sample in paraffin”. This interpretation is supported by [00038] of the specification. 
It would, nevertheless, have been obvious to have created the sectioned sample using paraffin sample preparation in view of Yamashita’s teaching that “paraffin sections are commonly used for histological studies” (p. 149, par. 2). A person having ordinary skill in the art would have recognized that applying the known technique would have predictably embedded the sectioned sample in paraffin, resulting in fixation of proteins present in said sample and would have resulted in an improved system in view of Yamashita’s teaching that the technique of paraffin sample preparation is “commonly used” in the art. This obviousness is based upon the “applying a known technique to a known device (method or product) ready for improvement to yield predictable results” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(D).
Thus, claim 2 is considered to be obvious over Ryan and Yamashita.
Regarding claim 3, as discussed above, Ryan teaches the method of claim 1. Ryan does not specifically teach that the sample was created using freezing sample preparation or resin sample preparation.
Preparing a sample for histological studies through freezing and resin use are also known techniques in the art as shown by Yamashita. Yamashita teaches that frozen sections are “widely used for immunohistochemistry, because freezing itself does not denature or mask epitopes” (p. 149, par. 2) and resin sample preparation is necessary for the “powerful technique for localizing antigens in cell organelles and studying the relationship between antigens and other proteins” (p. 174, par. 3). Since a person having ordinary skill in the art would have recognized that frozen section preparation and resin section preparation would have resulted in an improved system in view of Yamashita’s teaching that the techniques are “widely used” in the art and are useful for certain types of histological studies such as immunoelectron microscopy (Id.), it would have been obvious to apply these known techniques to Ryan’s method. This obviousness is based upon the “applying a known technique to a known device (method or product) ready for improvement to yield predictable results” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(D).
Thus, claim 3 is considered to be obvious over Ryan and Yamashita.
Regarding claims 8 and 17, as discussed above, Ryan teaches the method of claim 1 and makes obvious the method of claim 12. Ryan does not specifically teach that the target retrieval comprises enzyme antigen retrieval.
Yamashita reviews antigen retrieval and teaches that horseradish peroxidase and calf intestinal alkaline phosphatase are “popular enzymes for labeling” (p. 146, par. 1), particularly peroxidase was “rapidly adopted” (Id. at par. 2). These are considered to be forms of enzyme antigen retrieval. This position is supported by applicant’s specification which contemplates peroxidase and alkaline phosphatase as enzymes useful in the claimed methods ([00060]).
Since Ryan teaches the sample protection method comprising a step of target retrieval, and Yamashita teaches that enzyme antigen retrieval is “popular” and “rapidly adopted”, it would have therefore been obvious to a person having ordinary skill in the art at the time of filing to have applied the known techniques of enzyme antigen retrieval to the method taught by Ryan. A person having ordinary skill in the art would have recognized that applying the known technique would have predictably resulted in a system which allows the performance of a common histological technique on a histological sample and would have resulted in an improved system in view of Yamashita’s teaching that the technique is popular in the art. This obviousness is based upon the “applying a known technique to a known device (method or product) ready for improvement to yield predictable results” rationale (Id.).
Thus, claims 8 and 17 are considered to be obvious over Ryan and Yamashita.
Regarding claims 9 and 18, as discussed above, Ryan teaches the method of claim 1. Ryan does not specifically teach that the target retrieval comprises heat-induced antigen.
Yamashita reviews antigen retrieval, specifically heat-induced antigen retrieval (HIAR)(abstract) and teaches that HIAR is applicable for immunohistochemistry (IHC) with various kinds of specimens (Id.). Yamashita further teaches that the validity of HIAR has been “widely accepted” by many investigators (p. 150, par. 1) and is applicable in non-paraffin sections including polyethylene glycol treated sections (p. 166, par. 2; p. 167, par. 2). Finally, Yamashita teaches that antigen retrieval including through heating (i.e. HIAR) has been “widely used” in IHC studies, and is effective for many specimens (p. 191, par. 1-2).
Based on Yamashita’s teachings that antigen retrieval and heat-induced antigen retrieval are “widely accepted” and “widely used” including for non-paraffin sections, it would have been obvious to a person having ordinary skill in the art at the time of filing to have applied the known techniques of antigen retrieval and heat-induced antigen retrieval to Ryan’s method since it comprises a step of target retrieval. A person having ordinary skill in the art would have recognized that the known technique would have yielded predictable results and would have resulted in an improved system in view of Yamashita’s teaching that the techniques are effective for many specimens (p. 191, par. 1-2). This obviousness is based upon the “applying a known technique to a known device (method or product) ready for improvement to yield predictable results” rationale (Id.).
Thus, claims 9 and 18 are considered to be obvious over Ryan and Yamashita.
Regarding claims 10 and 19, as discussed above (see rejection on claims 9 and 18), it would be obvious to perform antigen-retrieval such as HIAR as the type of target retrieval. In performing antigen-retrieval, a person having ordinary skill in the art would necessarily need to use an antigen-retrieval solution. This is demonstrated by Yamashita’s teaching that “efficiency of HIAR is highly dependent on the pH of the retrieval solution” and “acidic or basic pH values are more suitable for HIAR” (p. 158, par. 2). Therefore, it would have been obvious for the target retrieval to further comprise the use of an antigen-retrieval solution. This obviousness is based upon the “some teaching, suggestion, or motivation in the prior art that would have led one or ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(G).
Thus, claims 10 and 19 are considered to be obvious over Ryan and Yamashita.
Regarding claims 11 and 20, as discussed above (see rejection on claims 9 and 18), it would have been obvious for the target retrieval to further comprise the use of an antigen-retrieval solution.  In addition, Yamashita teaches that “efficiency of HIAR is highly dependent on the pH of the retrieval solution” and “acidic or basic pH values are more suitable for HIAR”. Thus, based upon this teaching, it would have been obvious for the antigen-retrieval solution to comprise a pH greater than 7 (i.e. to have a basic pH value)(p. 158, par. 2). There would have existed a reasonable expectation of success in view of Yamashita’s teaching that basic pH values are suitable for HIAR. This obviousness is based upon the “some teaching, suggestion, or motivation in the prior art that would have led one or ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(G).
Alternatively, a person having ordinary skill in the art could have arrived at an antigen-retrieval solution comprising a pH greater than 7 as a result of routine experimentation. A person having ordinary skill in the art would have been prompted to adjust the pH of the antigen-retrieval solution in view of Yamashita’s teaching that “efficiency of HIAR is highly dependent on the pH of the retrieval solution” and “acidic or basic pH values are more suitable for HIAR” (p. 158, par. 2) and would have been particularly motivated to use an antigen-retrieval solution comprising a pH greater than 7 in view of Yamashita’s teaching that EDTA-NaOH (pH 8.0; i.e. greater than 7) was better than CB (pH 6.0; i.e. less than 7)(p. 159, par. 1).
Thus, claims 11 and 20 are considered to be obvious over Ryan and Yamashita.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,495,553 in view of Ryan (WO 01/59164 A1). 
The claims of ‘553 are directed to a method of sealing a tissue sample to prevent drying artifacts. On the other hand, the instantly claimed invention is broadly directed to “sample protection”, which is therefore considered to be generic to the methods of ‘553. ‘553 recites the method steps of “contacting the hydrated stained tissue sample with a sealing fluid” (corresponding to the claimed step of “applying a protecting reagent onto a sectioned sample that is in contact with a microscope slide”), “drying the hydrated stained tissue sample” (corresponding to “drying the protecting reagent”). Although the claims of ‘553 do not specifically recite a step of “performing target retrieval on the sectioned sample”, Ryan teaches a sample preparation step followed by histological analysis (Example 1, p. 14). Therefore, it would have been obvious to persons having ordinary skill in the art to have modified the methods of ‘553 to further comprise a step of performing histological evaluation, such as target retrieval, on a histological tissue sample.
The claims further overlap because the protecting reagents recited in the instant claims include polyvinylpyrrolidone and polyvinyl alcohol (claims 7 and 16). Both of these compounds are recited as water-soluble dehydration protectants useable within the tissue sample sealing method of ‘553 (see Claim 1, element d), i)).

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/787,595. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims overlap in scope. Specifically, the instant claims are generic to the claims in ‘595. The claims of ‘595 are directed to methods of antigen protection comprising steps of applying a protecting reagent to a sectioned sample, drying said protecting reagent, and performing target retrieval on the sectioned sample. Claims 4, 10, and 17 of ‘595 recite the water soluble polymer and water-soluble waxes recited in claims 4-5 and 13-14 of the instant application. Claims 11 and 18 of ‘595 recite the polyethylene glycol, polypropylene glycol, methoxypolyethylene glycol, polyvinyl alcohol, polyvinyl pyrrolidone, alginic acid, and carrageenan recited in claims 7 and 16 of the instant application. Finally, claims 12-13 and 19-20 of ‘595 recite the heat-induced antigen retrieval and enzyme antigen retrieval recited in claims 9-10 and 17-18 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651